Citation Nr: 0004361	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than April 12, 1994, 
for the assignment of a 100 percent disability evaluation for 
post-traumatic stress disorder (PTSD) with alcoholism.


REPRESENTATION

Appellant represented by:	B. John Kaufman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which declined to grant an 
effective date earlier than April 12, 1994, for the award of 
a 100 percent rating for PTSD.  That rating decision followed 
an October 1995 decision which had awarded the 100 percent 
rating and granted secondary service connection for 
alcoholism and indicated that this condition was now included 
with the evaluation of the veteran's PTSD.  The veteran, who 
had active military service from April 1967 to April 1969, 
appealed that decision to the Board.  In June 1997, the Board 
denied the issue on appeal and the veteran filed an appeal 
with the United States Court of Appeals for Veterans Claims 
(Court).  The Court, in a Memorandum Decision dated in June 
1999, vacated and remanded the Board's decision, citing 
inadequate reasons and bases.


REMAND

The veteran seeks an effective date earlier than April 12, 
1994, for the assignment of a 100 percent disability rating 
for PTSD with alcoholism.  A review of the procedural history 
is relevant.  In June 1993, the veteran submitted a claim for 
an increased evaluation of his service-connected PTSD.  The 
RO denied this request in a July 1993 rating decision.  The 
veteran was afforded a personal hearing before the RO in 
October 1993.  In March 1994, the RO hearing officer issued a 
decision which continued to deny an increased evaluation for 
PTSD.  Thereafter, the veteran filed a timely Notice of 
Disagreement.

In April 1994, the veteran, through his representative, 
submitted a statement in which he claimed that alcoholism was 
a manifestation of his PTSD and that it should be considered 
in assessing the severity of his PTSD symptomatology.  The RO 
construed this statement as a claim for secondary service 
connection.  The RO denied the claim in a July 1994 rating 
decision but subsequently granted service connection for 
alcoholism in an October 1995 rating decision, following the 
receipt of new evidence.  The RO included alcoholism in the 
disability evaluation for PTSD and increased the assigned 
rating to 100 percent effective from April 12, 1994, the date 
of increased symptomatology as shown by outpatient records.

Thereafter, the veteran claimed that the proper effective 
date for the increased evaluation should be June 3, 1993, the 
date of his claim for an increased evaluation for PTSD.  The 
RO issued a rating decision in November 1995 that denied an 
earlier effective date.  The veteran filed a timely Notice of 
Disagreement and substantive appeal.  In its Memorandum 
Decision, the Court observed that the Board failed to provide 
any analysis to explain why July 1993 could not be an 
appropriate effective date for a total rating.  

The Board observes that the record reflects discussion 
regarding whether the veteran's April 1994 statement 
concerning his alcoholism and its relationship to his PTSD 
may be construed as either a substantive appeal or solely as 
a new claim for secondary service connection.  If construed 
as a substantive appeal of the July 1993 rating decision, 
then the earliest possible effective date for the increased 
evaluation would be one year prior to the veteran's June 1993 
claim.  Effective dates for increases in compensation are 
assigned in accordance with 38 C.F.R. § 3.400(o) 
(1999)(implementing 38 U.S.C.A. § 5110(a), (b)(2) (West 
1991)).  Under that regulation, the effective date of an 
increase in compensation shall be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (1999).  In disability compensation 
cases, an effective date may also be assigned as of the 
earliest date "on which it [was] factually ascertainable 
that an increase in disability had occurred, if [the] claim 
is received within [one] year from such date."  Otherwise 
the effective date will be the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (1999).  Further, the Court has held 
that 38 C.F.R. § 3.400(o)(2) was for application only where 
the increase in disability precedes the claim, provided that 
the claim is also received within one year after the 
increase.  See Harper v. Brown, 10 Vet. App. 125 (1997).  In 
Harper, the Court rejected the veteran's argument that 38 
C.F.R. § 3.400(o)(2) permits the assignment of an increased 
rating as of the date of the receipt of claim because the 
increase in disability did not occur until after the claim 
was submitted.  The Court found that the general rule of 38 
C.F.R. § 3.400(o)(1) applied in that particular case because 
the filing of the claim preceded the increase.  Id. at 126, 
127.  

If the veteran's April 1994 statement is construed solely as 
a claim for secondary service connection, the earliest 
possible effective date would be the date of claim.  The 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (1999).  

The Board expressly accepts the April 1994 statement as a 
substantive appeal, and thus, the regulatory criteria with 
respect to increased ratings apply.  This finding is based on 
a review of all of the facts surrounding the aforementioned 
procedural history and a review of the discussion in the 
Court's Memorandum Decision, and is the most favorable to the 
veteran.

Recent pertinent changes in laws administered by the VA 
include evaluation of claims for service connection for 
alcoholism.  Specifically, a veteran may not receive 
compensation for symptomatology due to his alcoholism.  In a 
precedent opinion dated January 16, 1997, the General Counsel 
of the VA concluded that, effective for claims filed after 
October 31, 1990, the payment of compensation is prohibited 
for a disability that is the result of a veteran's alcohol or 
drug abuse.  The payment of compensation is prohibited 
whether the claim was based on direct service connection or 
secondary service connection for a disability proximately due 
to or the result of a service-connected disability.  Further, 
compensation was noted to be prohibited regardless of whether 
compensation is claimed on the basis that a service-connected 
disease or injury caused the disability or on the basis that 
a service-connected disease or injury aggravated the 
disability.  See VAOPGPREC 2-98 (January 16, 1997).

The Court has held that 38 U.S.C.A. § 1110 (West 1991) 
prescribes that compensation is prohibited for disabilities 
which are the result of alcohol or substance abuse whether 
the claim is based on direct service connection or, under 38 
C.F.R. § 3.310(a) (1999), on secondary service connection.  
However, the Court also held that Section 1110, by its terms, 
prohibits only the payment of compensation for a disability 
due to alcohol and drug abuse, but does not bar an award of 
service connection.  Thus, inasmuch as alcoholism was 
determined to be a manifestation of the veteran's service-
connected disability, compensation may not be paid for 
disability resulting from alcohol or substance abuse.  See 
Barela v. West, 11 Vet. App. 280 (1998).

In its Memorandum Decision, the Court observed that the Board 
failed to provide any analysis to explain why July 1993 could 
not be an appropriate effective date for a total rating.  
Accordingly, the Board must consider that question and 
pursuant to the Court's directive, the Board must review all 
evidence of record, to ascertain the earliest possible 
effective date.  See also Hazan v. Gober, 10 Vet. App. 511, 
518 (1997).  

As noted, the veteran is currently rated 100 percent disabled 
due to PTSD with alcoholism, effective from April 12, 1994.  
However, as the Board finds that the April 1994 communication 
was a substantive appeal, the date of the claim was June 4, 
1993.  In its rating decisions, the RO has taken the position 
that there was no substantive appeal of the June 1993 rating 
decision, that subsequent communications from the veteran 
reopened the claim for PTSD with alcoholism, and that a 100 
percent disability was first demonstrated in April 1994.  As 
a result, the RO has not specifically considered the issue of 
whether June 1993 or one year earlier would be an applicable 
effective date under the criteria of 38 C.F.R. § 3.400(o)(2) 
and the other legal criteria, as set forth above.  Under 
these circumstances, and in view of the aforementioned 
regulations and case law, the Board finds that a decision on 
the earlier effective date claim would now be premature.  The 
RO should consider the claim of an effective date of June 
1993 or June 1992 in the first instance to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should readjudicate the 
veteran's claim of entitlement to an 
effective date earlier than April 12, 
1994, for the assignment of a 100 percent 
disability rating for PTSD with 
alcoholism.  That adjudication should be 
accomplished on the basis of all 
pertinent evidence of record, and in 
light of all pertinent legal authority 
(to include all applicable laws, 
regulations, and case law, specifically, 
38 C.F.R. § 3.400(o)(2) and the other 
legal criteria as set forth above).  The 
RO should expressly decide whether the 
date of claim, June 1993, or anytime 
within the year preceding the date of 
claim would be an appropriate effective 
date.  The RO should provide adequate 
reasons and bases for each decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

2.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  However, the 
veteran and his representative are 
reminded that Board review over any issue 
not currently in appellate status (to 
include a claim of clear and unmistakable 
error in a prior determination) may be 
obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




